In an action to recover damages for attorney malpractice, defendant Sallah appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County *731(Cannavo, J.), dated May 27, 1983, as denied his motion pursuant to CPLR 3212 for summary judgment dismissing the complaint against him by reason of the running of the Statute of Limitations.
Order affirmed insofar as appealed from, with costs.
We agree with Special Term’s holding that as trial counsel to the codefendant law firm and plaintiff, defendant Sallah continued in his responsibilities as an attorney in the underlying action until the action terminated in final judgment (see Siegel v Kranis, 29 AD2d 477, 489; cf. Marabello v City of New York, 99 AD2d 133, 139-140; La Bay v White Plains Hosp., 97 AD2d 432). The Statute of Limitations was tolled until that time. Lazer, J. P., Brown, Boyers and Eiber, JJ., concur.